— Order unanimously affirmed without costs. Memorandum: Plaintiff appeals from two orders providing interim awards for support, visitation and attorney’s fees made during a trial of those issues following entry of a judgment of divorce in favor of the plaintiff. The trial was suspended and continuation of the trial was conditioned upon plaintiff’s paying $21,318 to defendant for attorney’s fees.
Plaintiff apparently expended $50,000 on counsel fees at a time when he failed to provide support for his children and rejected defendant’s request for temporary support and counsel fees on the ground that he lacked the means to provide them. Plaintiff, whose income is earned as a gentleman farmer, is apparently supported by loans from his affluent parents who, according to plaintiff, refuse to permit such moneys to be used to defray defendant’s legal expenses.
Defendant has made a serious allegation that plaintiff has sexually abused his younger son, an allegation which the trial court, based on documentary proof, gave some credence. Because defendant has not taken an appeal from the continuing order of visitation, no change is made in that regard, although we express our concern based upon the trial court’s preliminary findings.
The orders of temporary support aré affirmed. The order for *942attorney’s fees, which seems to have been intended as a final award, is premature and not supported by the record. The award is, therefore, modified by reducing the amount to $10,000 as a temporary award, with leave to defendant to make a final application upon completion of the action.
That part of the trial court’s order which provided that this matter should be placed at the head of the Trial Calendar upon the payment of attorney’s fees to defendant is vacated as an improvident exercise of discretion and the matter is remitted with instructions to complete the trial in an expeditious manner. We see no reason to refer this matter to a different Judge, thereby further delaying this matter. (Appeal from order of Supreme Court, Monroe County, Patlow, J. — visitation.) Present — Dillon, P. J., Callahan, Denman, Green and Lawton, JJ.